Title: To George Washington from Major Benjamin Tallmadge, 7 March 1778
From: Tallmadge, Benjamin
To: Washington, George



May it please Your Excellency
Chatham [N.J.] March 7th 1778

Having a Dragoon just riding to Camp, I am induced to trouble your Excelleny with a line on matters respecting the Regt.
In my last I noted that Colo. Sheldon & Lt Colo. Blackden were both absent in N. England—Am now to inform that Lt Colo. Blackden has procured Coats & Vests for the Regt Colo. Sheldon has been for some time expecting orders for purchasing Horses for the Regt—Of this I wrote largely in my last letter to your Excellency, & being again called on by some Officers of the Regt who are absent on furlough & could assist much in the aforesd Duty, am most pressingly to request Directions in this particular. Genl Polaski has sent orders for recruiting men, but no money has been forwarded for this purpose. I have sent out several nonCommissd Officers on this service & furnished them with money, but have it not in my power to advance what may be needed in this business. By a letter just recd from Capt. Belden, of our Regt, now in Connecticut, am informed that Recruits & Horses might be engaged, the former on the old terms, & the latter on reasonable Conditions, if money could but be sent on, or an order forwarded to Colo. Sheldon on the Loan Office in that State.
In my last I made mention respecting the Boots & leather Breeches engaged for the Regt The former are engaged at 14 Dols. pr pair, which are to be of good substantial work & approved of by two indifferent Persons. This is on all hands agree’d to be very reasonable.
Colo. Sheldon engaged one Mr Estey of this State to make 140 pair of leather Breeches, of good quality, for the Regt & promised him for sd Breeches the price current at the time of making the Contract. Mr Estey accordingly engaged Stock & Workmen to fulfil the engagement, at the price then current also. Some time after, this State regulated the prices of the necessaries of life &c. &c., and tho’ nothing in particular is mentioned about the articles in question, still as the act is in general terms they are doubtless included. But in the same act a particular exception is made, declaring that the intention is not to alter or affect any bargain made previous to the existance of sd act—Your Excellency will please to forgive my being lengthy on this Subject, as it

most interestingly concerns Mr Estey as well as the Regt. The price current, & for which hundreds of pairs were sold at the time the above-mentioned Contract was made, was 30 Dols. & rising Mr Estey engages to deliver Breeches, of firm, substantial leather, & approved Work, for 26⅔d Dols. pr pair, or thereabouts. I have examined the Breeches, & find that he has fulfilled his engagemt in the amplest manner, having spared no pain to procure the best leather, & giving them good strong, & sufficiently neat work. In fine if those Breeches of which I made mention in my last as apprised by the Majistrates at 16 Dols. pr Pair, were worth ten, I can with the greatest sincerity declare that I think these are worth 30. The Breeches which we have heretofore drawn have been of so poor a nature, that they have not indured, the most of them, more than 4 months & I am confident those made by Mr Estey will indure constant service for a Year.
The reason why I have been so lengthy on this Subject is this—Some Gentlemen have taken much pains to make Mr Estey uneasy with his Contract & present situation, (as he is but a young Tradesman, & has expended perhaps more than he is worth to oblige the Regt) insinuating that we intend to take the Breeches at our own price, which if much short of the ’forementioned, would make him a great looser. In fine Mr Estey has completely fulfilled his Engagemt, & as the honour of the field Officers of this Regt is pledged, on the other hand, that he should be dealt with on honorable & equitable terms, am most humbly to ask your Excellency’s Directions how to proceed. If the money can be forwarded, or if I may but be authorised to promise him the money on the aforementioned terms, the Breeches are ready to be delivd. Less than this I think Colo. Sheldon, who was empowered to get Cloathing for his Regt as cheap as he could, cannot do, & I am confident, as a Servt of the Publick, I think the Bargain highly advantageous, & what ought to be fulfilled.
I am bound to inform that all our Supply come with great difficulty & reluctance from the People, merely for want of money to pay off publick Arrearages. With respect to Cloathing in particular the money must be deposited on the Rect of the articles. If we can be able to do this, I trust the Regt can be tolerably cloathed; if not, I know not what other steps to take.
I have one thing more to mention & I will trouble your Excellency no further—We have some Dragoons whose Famalies & Affairs suffer much by means of their absence—Wish to know whether such men may be dismissed the service after procuring a Substitute approved of by the Commanding Officer. With much respect, I am your Excellencys most obdt & very hble Servt

Benja. Tallmadge Major Commdt 2d Regt L.D.

